DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 from the Amendment filed on 17 May 2021 (referred to hereinafter as the “Amendment”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2016/0335650 A1 to Ghosh et al. (referred to hereinafter as “Ghosh”) in view of U.S. Pat. App. Pub. No. 2015/0170076 A1 to Pawar et al. (referred to hereinafter as “Pawar”).
Regarding claim 1, Ghosh teaches the following limitations:
“A method for using aggregated merchant analytics for a geographic sector to determine a loan risk for the geographic sector, said method implemented by a merchant analytics computing device including at least one processor in communication with a memory, the merchant analytics computing device in communication with at least one user computing device, said method comprising: defining a plurality of sectors of a geographic region.” Ghosh teaches these claim limitations in Ghosh’s own claim 1. (See Ghosh, p. 15.) Ghosh teaches, in para. [0019], “The merchant analytics computing device is configured to define a plurality of ‘merchant sectors,’ ‘sector locations,’ or ‘sectors’ (used interchangeably herein). More specifically, the merchant analytics computing device is configured to divide up a geographic region (e.g., a country, state, city, county, etc.) into a plurality of sectors containing merchants therein (i.e., a subset of a plurality of merchants located within the geographic region).” The defining of geographic region sectors in Ghosh reads on the claimed “defining a plurality of sectors of a geographic region.”
“Receiving, by the merchant analytics computing device from the at least one user computing device, portfolio” “information for a plurality of merchants.” Ghosh teaches, in para. [0024], “the merchant analytics computing device is configured to receive information describing a merchant in a merchant management portfolio 
“Defining, by the merchant analytics computing device based on the portfolio” “information, a portfolio record including a set of merchants of the plurality of merchants, wherein the portfolio record is an electronic record representing the portfolio” “information of the set of merchants, and wherein the set of merchants is associated with a common entity of the one or more entities.” Ghosh teaches, in para. [0025], “As used herein, ‘merchant management portfolio’ (alternately referred to as a ‘portfolio’) refers to a collection of merchants in different locations but managed by one entity or user, generally. In the example embodiment, a merchant management portfolio may be described by merchant definitions and/or user data and may be represented as an electronic record that may be referred to as a ‘merchant management portfolio record’ or a ‘portfolio record’.” The assigning of merchant definitions in portfolio records in Ghosh reads on the claimed “defining” “based on the portfolio information, a portfolio record,” the collection of merchants in Ghosh reads on the claimed “set of merchants of the plurality of merchants,” and the portfolio records in Ghosh read on the claimed “electronic record representing the portfolio.”
“Receiving, by the merchant analytics computing device, transaction data from a payment processor integral to or associated with a payment processing network, the transaction data for financial transactions i) occurring within a period of time and ii) associated with the plurality of merchants, the transaction data including a 
“Identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, a corresponding geographic sector of the plurality of geographic sectors in which the respective merchant is located.” Ghosh teaches, in its own claims 1, “identifying, for each merchant of the plurality of merchants, one sector of the plurality of sectors in which the merchant is located” (see Ghosh, p. 15). Ghosh teaches, in para. [0022], “the merchant analytics computing device may use merchant identifiers included in the transaction data to identify a location of each merchant, and then define the sectors.” The defining of sectors in Ghosh, and the identifying of merchants as being located therein based on merchant identifiers, reads on the claimed “identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, a corresponding geographic sector of the plurality of geographic sectors in which the respective merchant is located.”
“Determining, by the merchant analytics computing device from among the set of merchants, a respective subset of merchants located in each geographic sector.” 
“Grouping, by the merchant analytics computing device for each identified geographic sector, the respective subset of merchants, each geographic sector being common to the respective subset of merchants.” Ghosh teaches, in para. [0019], “The merchant analytics computing device is configured to define a plurality of ‘merchant sectors,’ ‘sector locations,’ or ‘sectors’ (used interchangeably herein). More specifically, the merchant analytics computing device is configured to divide up a geographic region (e.g., a country, state, city, county, etc.) into a plurality of sectors containing merchants therein (i.e., a subset of a plurality of merchants located within the geographic region).” Ghosh teaches, in para. [0028], “‘Merchant classification information’ includes information categorizing the merchant within categories that may be relevant to the monitoring of the value of the merchant. For example, merchant classification information may categorize a merchant according to a particular industry, location, or other classification, for example, ‘retail’, ‘office’, ‘warehouse’, ‘manufacturing’, ‘healthcare,’ ‘outdoor mall’, ‘indoor mall’ and any other suitable information.” The classifying of merchants based on the additional merchant classification information in Ghosh, after performing classifying of merchants based on their geographic sectors, reads on the claimed “grouping” “for each identified geographic sector, the respective subset of merchants.” The identifying 
“Combining, by the merchant analytics computing device and for the respective subset of merchants, i) the portfolio record including the respective subset of merchants located in the corresponding geographic sector and ii) the transaction data associated with the respective subset of merchants located in the corresponding geographic sector.” Ghosh teaches, in para. [0032], “the merchant analytics computing device generates analytics (e.g., a score) associated with a merchant or a sector in a process that may be referred to as the ‘Evaluation Phase’. The merchant analytics computing device is configured to generate the analytics based on received transaction data associated with the merchant or sector.” Ghosh teaches, in para. [0043], “the merchant analytics computing device may update a portfolio record with any or all of the analytics for a merchant and/or any or all aggregated merchant analytics for a sector in which the merchant is located. The merchant analytics computing device may be configured to determine analytics for the portfolio as a whole, using the generated analytics for each merchant in the portfolio and/or each corresponding sector.” The relationship between the transaction data-based merchant analytics and the portfolio records in Ghosh reads on the claimed “combining” “the portfolio record” and “the transaction data” limitations. The sector-based grouping of merchants in Ghosh reads on the claimed “for the respective subset of merchants” and “subset of merchants located in the corresponding geographic sector.”
“Generating, by the merchant analytics computing device and using the combination of the portfolio record and the transaction data, a plurality of aggregated merchant analytics for each geographic sector.” Ghosh teaches, in 
“Wherein the plurality of aggregated merchant analytics represent an aggregate ranking of each geographic sector across the respective subset of merchants relative to subsets of merchants associated with other geographic sectors of the plurality of geographic sectors.” Ghosh teaches, in para. [0032], “the merchant analytics computing device generates analytics (e.g., a score) associated with a merchant or a sector in a process that may be referred to as the ‘Evaluation Phase’. The merchant analytics computing device is configured to generate the analytics based on received transaction data associated with the merchant or sector. As used herein, ‘transaction data’ may include transaction amounts, merchant identifiers, account identifiers, associated time and date stamps, and data descriptive of the product(s) purchased. Merchant identifiers may include an identifier of the merchant at which the transaction was initiated as well as an identifier of the physical location (e.g., a street address, geographic coordinates, etc.) of the merchant.” (See para. [0032].) Ghosh teaches, in para. [0033], “The merchant analytics computing device may generate multiple merchant analytics 
“Wherein the plurality of aggregated merchant analytics includes at least two of i) a growth score representing a composite increase or decrease in sales revenue for the respective subset of merchants over the period of time, ii) a stability score 
“Determining, based on the portfolio record including the respective subset of merchants, a total” “amount for each geographic sector.” Ghosh teaches, in para. [0106], “generating component 1740 (or any other component of merchant analytics computing device 112) may be further configured to calculate a growth of each sector using received transaction data for a subset of the plurality of merchants located in each corresponding sector. The growth represents a difference in total sales revenue in each sector from a beginning of the period of time to an end of the period of time. Generating component 1740 may be further configured to determine a relative ranking for each sector by comparing the growth of each sector of the plurality of sectors and generate the growth score for each sector based on the relative ranking.” The determining of total sales revenues in sectors in Ghosh is one example of a determining of a merchant analytic that reads on the claimed “determining” “a total” “amount for each geographic sector.” The relationships between the merchant analytics and the merchant grouping-based portfolio records in Ghosh (see, e.g., Ghosh, paras. [0030] and [0043]) reads on the claimed “based on the portfolio record including the respective subset of merchants.”
“Calculating a” “score for each geographic sector using the plurality of aggregated merchant analytics and the total” “amount for each geographic sector.” See the two immediately preceding bullet points. The growth score for each sector in Ghosh is one example of a merchant analytic that reads on the claimed “score for the sector.” Ghosh teaches, in para. [0033], “The merchant analytics computing device may generate multiple merchant analytics for each merchant and may generate ‘aggregated merchant analytics’ for each sector. Aggregated merchant analytics refer generally to an average, weighted average, or any other aggregation of individual merchant analytics generated for merchants located in the sector. For example, the ‘merchant analytics’ may include at least one of a growth score, a stability score, a size score, a ticket size score, a traffic score, and a composite score for each sector.” The generating of merchant analytics and aggregated merchant analytics based on the scores in the sectors in Ghosh reads on the claimed “calculating a” “score for each geographic sector using the plurality of aggregated merchant analytics and the total” “amount for each geographic sector.”
“Causing to be displayed, by the merchant analytics computing device, on a user interface of the at least one user computing device, a dynamic geographic map including the plurality of geographic sectors overlaid thereon, wherein the dynamic geographic map is configured to enable a user selection of a geographic sector from among the plurality of geographic sectors.” Ghosh teaches, in para. [0048], “The UI may also allow the user to switch between a ‘street map’ view, in which the divisions of defined sectors are overlaid upon a traditional street map, and a ‘satellite view’, in which the defined sectors are overlaid upon satellite imagery of the geographic region. The UI may also allow the user to switch between a "street map" view, in which the divisions of defined sectors are 
“Causing to be displayed, by the merchant analytics computing device on the user interface as a first overlay on the dynamic geographic map, a metric information module enabling the user selection of a display metric from among 
“Receiving, by the merchant analytics computing device from the user interface, a selection of the display metric from the metric information module.” Ghosh teaches, in para. [0091], “The screenshot 600 further includes a metric information module 620. The metric information module 620 allows the user to select between available merchant analytics metrics (e.g., Composite, Growth, Stability, Size, Traffic, and Ticket Size scores) using a drop-down menu 622.”
“In response to receiving the selection of the display metric, causing to be displayed, by the merchant analytics computing device on the dynamic geographic map on the user interface, an updated pattern on a sector-by-sector basis over the plurality of geographic sectors, wherein the updated pattern includes variations in at least one of a color and a shade corresponding to ranges 
“In response to receiving the selection of the display metric, causing to be displayed, by the merchant analytics computing device on the metric information module, a score scale graphically associating the variations to the respective ranges of values.” Ghosh teaches, in para. [0091], “the metric information module 620 further includes a score scale 626, which provides an explanation to the user of the color-coding of the sectors.”
“Wherein the metric information module remains overlaid in a same position on the dynamic geographic map.” This is taught by the screenshots of FIGS. 6-15 of Ghosh, by the consistent location of the metric information module in the upper right hand corner.
Pawar teaches limitations below of claim 1 that do not appear to explicitly be taught in their entirety by Ghosh:
The claimed “portfolio” “information” includes “portfolio loan information for a plurality of merchants, wherein the portfolio loan information includes information of pending loans granted by one or more entities to the plurality of merchants.” Pawar teaches, in para. [0041], “apparatuses and methods for providing a more comprehensive exposure analysis for an institution. For example, some embodiments of the invention are configured to analyze the risk exposure that a bank has to a particular company by virtue of its loan and line of credit products. When conducting this exposure analysis for the bank, embodiments of the invention look not only at the loans and lines of credit extended by the bank to the particular company, but also at the loans and lines of credit extended to employees, suppliers, contractors, and/or other business partners of the company to get a more comprehensive view of the bank's exposure to the 
The claimed “electronic record” is one “representing the portfolio loan information.” Pawar teaches, in para. [0047], “As also illustrated in FIG. 1, the comprehensive exposure analysis system 30 is configured to communicate with a transaction data datastore 10, an exposure data datastore 20, and an entity data datastore 25. In some embodiments of the invention, the transaction data datastore 10, the exposure data datastore 20, and/or the entity data datastore 25 are stored on the memory devices of one or more other systems, such as one or more banking computer systems, which may or may not be maintained by the same entity maintaining the comprehensive exposure analysis system 30.” The data elements in at least the exposure data datastore in Pawar reads on the claimed “electronic record” “representing portfolio loan information.”
The claimed “total” “amount” includes a “total pending loan amount.” Pawar teaches, in para. [0049], “The exposure data 20 generally includes information about the institution's exposure to one or more entities with respect to one or more different areas. For example, in one embodiment, the exposure analysis involves an analysis of an institution's credit exposure. As used herein ‘credit exposure’ relates to the institution's exposure to a particular entity or group of entities with regard to loans and/or lines of credit provided or extended to the 
The claimed “score” is a “loan risk score.” Pawar teaches, in para. [0054], “The comprehensive exposure metrics 68 generally include any information about the institution's exposure (e.g., in terms of credit, revenue, or the like) to one or more entities and/or related entities.” Pawar teaches, in para. [0056], “in some embodiments of the invention, the interfaces of FIGS. 7-12 are provided to a user via the display device 72 and the user interface system 70. The comprehensive exposure metrics 68 may then be used by the user to assess risk and/or identify business opportunities that may then prompt action on behalf of the institution.” Pawar teaches, in para. [0104], “The consolidated picture of exposure can include but is not limited to consumer exposure, consumer risk rating (FICO), commercial exposure, commercial risk rating, cross-sectional views based on company, sector, industry, geography, supplemental risk, and/or the like for a particular point in time or for a particular point in time as a function of the difference with a previous point in time.” One or more of the comprehensive exposure metrics in Pawar reads on the claimed “loan risk score.”
The claimed “enabling the user selection” includes “enabling the user selection of” “the loan risk score.” Pawar teaches, in para. [0096], “FIG. 7B provides an exposure analysis interface illustrating a geographic chart 720 of the bank's customers that are associated with (e.g., employees and/or other business partners of) a particular user-selected company, in accordance with one embodiment of the present invention. The geographic location chart 720 illustrated in FIG. 7B displays the banks exposure to related consumer customers geographically by state 722 within the United States, and areas within the states 
Pawar teaches systems and methods to facilitate businesses looking for new opportunities and evaluating the risk associated with both existing opportunities and possible new opportunities (see paras. [0001] and [0002]), similar to the claimed invention and Ghosh. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction information, merchant analytics, portfolio information, and scoring of Ghosh, to include the loan-related information, related analytics, and display elements of Pawar, to provide financial institutions (like the lenders mentioned in Ghosh) with an accurate picture of their exposure to risk for identifying new opportunities and for hedging risk, as taught by Pawar (see para. [0002].) The combination of Ghosh and Pawar would involve treating one or more of the exposure metrics of Pawar in the same way the other scores are treated in Ghosh, effectively introducing an additional score to the scores in Ghosh. Additionally or alternatively, the combination of Ghosh and Pawar would involve treating one or more of the exposure metrics of Pawar as but one example of a composite score in Ghosh.

“The method of Claim 1 further comprising: identifying, for each merchant of the plurality of merchants from among a plurality of merchant industries, one merchant industry with which the merchant is associated.” Ghosh teaches, in para. [0023], “Each merchant for which associated transaction data and/or scores are stored may be indexed or identified in the database by at least one sector identifier and/or by merchant industry. Accordingly, the merchant analytics computing device may be configured to not only provide analytics for sectors, but may also be configured to provide analytics for particular industries and/or for particular merchants within that industry.” Pawar teaches, in para. [0050], “The entity data 25 generally includes other data that the institution or system 30 has about one or more entities. For example, the entities may be customers of the institution and the entity data may include entity characteristic information such as FICO score, geographical location(s), household information, age, sex, industry, sector of economy, credit history, credit score or other rating, product preferences, other preferences, size in term of employees or financial characteristics, etc.” The disclosed industry-related aspect of Ghosh and Pawar, alone or in combination, teach the claim limitations. The disclosed elements of Ghosh and Pawar, alone or in combination, teach the claim limitations. Rationales for combining the teachings of Ghosh and Pawar in the rejection of claim 1 also apply to this rejection of claim 2.
“Generating, by the merchant analytics computing device, aggregated industry analytics for each merchant industry based on the transaction data associated with all merchants of the plurality of merchants associated with the merchant industry within each geographic sector, wherein the aggregated industry 
“Further calculating the loan risk score for each geographic sector of the plurality of geographic sectors based on the aggregated industry analytics.” Ghosh teaches, in para. [0023], “The merchant analytics computing device may store transaction data, defined sectors, and/or merchant analytics (aggregated and/or individual) in a database. Each merchant for which associated transaction data and/or scores are stored may be indexed or identified in the database by at least one sector identifier and/or by merchant industry. Accordingly, the merchant analytics computing device may be configured to not only provide analytics for sectors, but may also be configured to provide analytics for particular industries and/or for particular merchants within that industry.” The calculating of scores in Ghosh reads on the claimed “calculating the” “score,” the merchant analytics for sectors and industry in Ghosh read on the claimed “for each geographic sector of 
“Displaying, by the merchant analytics computing device, on the dynamic geographic map, the respective pattern corresponding to the loan risk score for a selected one of the merchant industries for each geographic sector of the plurality of geographic sectors.” Ghosh teaches, in para. [0046], “The merchant analytics computing device is further configured to facilitate the display of an interactive graphical user interface (UI). The UI may be displayed on a user computing device of a user. The UI is configured such that the user may easily view aggregated merchant analytics for a sector and/or for a particular industry, for example, as a graphical representation displayed on a map.” Ghosh teaches, in para. [0047] “displayed sectors are colored or shaded according to the strength of generated merchant analytics, wherein a darker or more saturated color or shade indicates stronger analytics (e.g., more successful sectors).” The displaying of colors and shading on the UI map in Ghosh reads on the claimed “displaying” “on the dynamic geographic map, the respective pattern corresponding to the” “score,” and doing so for the aggregated merchant analytics for an industry in Ghosh reads on the claimed “for a selected one of the merchant industries,” and the displayed sectors in Ghosh reads on the claimed “each geographic sector of the plurality of geographic sectors.” Pawar teaches risk exposure of loans and lines of credit as an additional form of analytics and 
Regarding claim 3, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1 further comprising: determining a loan risk score trend for at least one geographic sector based on calculated loan risk scores for the at least one geographic sector for two or more periods of time.” Ghosh teaches, in para. [0092], “The smart chart 640 also includes a trend graph 646, which is a visual representation of the size score trends for the selected sector 604 (North Carolina) over time.” Ghosh teaches another exemplary trend graph in para. [0095]. Populating the trend graph in Ghosh for North Carolina to cover years 2012 to 2015 (see FIG. 6) reads on the claimed “determining a” “score trend for at least one geographic sector based on calculated” “scores” “for the at least one geographic sector for two or more periods of time.” Pawar teaches risk exposure of loans and lines of credit as an additional form of analytics and metrics to be used and displayed (see Pawar, para. [0041]), where the metrics in Pawar read on the claimed “loan risk score[s].” As such, the disclosed elements of Ghosh and Pawar teach the claim limitations. Rationales for combining the teachings of Ghosh and Pawar in the rejection of claim 1 also apply to this rejection of claim 3.
“Displaying the loan risk score trend on the user interface of the at least one user computing device, wherein the loan risk score trend is graphically displayed in association with the dynamic geographic map.” See FIG. 6 of Ghosh, where element 646 of the depicted screenshot read on the claimed “displaying the” “score trend on the user interface” and “wherein the” “score trend is graphically 
Regarding claims 9-11, while the claims are of different scope relative to claims 1-3, the claims recite limitations similar to those recited by claims 1-3. As such, claims 9-11 are obvious over the combination of Ghosh and Pawar for at least the same reasons as claims 1-3. See also, claim 9 on p. 16 of Ghosh, which has portions tracking limitations of claim 9 of this application.
Regarding claims 16-18, while the claims are of different scope relative to claims 1-3, the claims recite limitations similar to those recited by claims 1-3. As such, claims 16-18 are obvious over the combination of Ghosh and Pawar for at least the same reasons as claims 1-3. See also, claim 16 on pp. 16 and 17 of Ghosh, which has portions tracking limitations of claim 16 of this application.
Claims 4-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Pawar, and further in view of U.S. Pat. App. Pub. No. 2015/0019395 A1 to Bienstock et al. (hereinafter referred to as “Bienstock”).
Regarding claim 4, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the merchant analytics include the growth score, said method further comprising: calculating a growth of each geographic sector using the transaction data for the respective subset of merchants located in the corresponding geographic sector, wherein the growth represents a 
“Wherein the updated pattern corresponds to the growth score.” FIG. 9 of Ghosh shows a screenshot with geographic sectors having patterning based on growth (see ref. no. 942).
Bienstock teaches limitations below of claim 4 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for each geographic sector comprises multiplying the total pending loan amount for the corresponding geographic sector by a normalization of the growth score for the corresponding geographic sector and dividing by an average pending loan amount for the plurality of geographic sectors.” Ghosh teaches, in para. [0034], “the score is normalized to be between 0 and 1,000. In some embodiments, a higher score indicates a ‘better’ sector (i.e., a higher relative ranking).” As explained above, Pawar teaches reviewing loans and lines of credit (see Pawar, para. [0041]) that reads on the claimed “total pending loan amount.” Bienstock teaches, in para. [0009], “described is a computer system and method that transforms individual factors (e.g., economic and demographic datasets) to a common metric and scope. This is preferably accomplished by standardizing the individual factors such that the mean equals zero and the standard deviation (e.g., a measure of how different of a particular location is from the average) is equal to 1. Utilizing this same scale, iZi.” The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “growth score,” and multiplying the weights by the 
Bienstock teaches a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see Bienstock, para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination of Ghosh and Pawar, to involve use of the standard deviations, Z-scores, and weighting of Bienstock, to provide unbiased, objective scores premised upon actual economic and demographic data that is relevant to the economic well-being of the geography being scored relative to like geographies, as taught by Bienstock (see Bienstock, paras. [0003] and [0005]).
Regarding claim 5, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the plurality of aggregated merchant analytics include the stability score, said method further comprising: calculating a stability of each geographic sector using the transaction data for the respective subset of merchants located in the corresponding geographic sector, wherein the stability represents maintenance of total sales revenue within a range of values around an average value of the total sales revenue in the corresponding geographic sector during the period of time; determining a relative ranking for each geographic sector by comparing the stability of the corresponding geographic sector to the plurality of geographic sectors; and generating the stability score for each geographic sector based on the relative ranking.” Ghosh teaches these claim limitations in at least Ghosh’s own claim 3 (see Ghosh, p. 15).
“Wherein the updated pattern corresponds to the stability score.” FIG. 10 of Ghosh shows a screenshot with geographic sectors having patterning based on stability (see ref. no. 1042).
Bienstock teaches limitations below of claim 5 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for each geographic sector comprises multiplying the total pending loan amount for the corresponding geographic sector by a normalization of the stability score for the corresponding geographic sector and dividing by an average pending loan amount for the plurality of geographic sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claim 4 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “stability score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “by a normalization of the stability score.”
Bienstock teaches a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see Bienstock, para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination of Ghosh and Pawar, to involve use of the standard deviations, Z-scores, and 
Regarding claim 6, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the plurality of aggregated merchant analytics include the size score, said method further comprising: calculating a size of each geographic sector using the transaction data for the respective subset of merchants located in the corresponding geographic sector, wherein the size represents a total sales revenue in the corresponding geographic sector during the period of time; determining a relative ranking for each geographic sector by comparing the size of the corresponding geographic sector to the plurality of geographic sectors; and generating the size score for each geographic sector based on the relative ranking.” Ghosh teaches these claim limitations in Ghosh’s own claim 4 (see Ghosh, p. 15).
“Wherein the updated pattern corresponds to the size score.” FIG. 8 of Ghosh shows a screenshot with geographic sectors having patterning based on size (see ref. no. 842).
Bienstock teaches limitations below of claim 6 that do not appear to be explicitly taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for each geographic sector comprises multiplying the total pending loan amount for the corresponding geographic sector by a normalization of the size score for the corresponding geographic sector and dividing by an average pending loan amount for the plurality of geographic sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were 
Bienstock teaches a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see Bienstock, para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination of Ghosh and Pawar, to involve use of the standard deviations, Z-scores, and weighting of Bienstock, to provide unbiased, objective scores premised upon actual economic and demographic data that is relevant to the economic well-being of the geography being scored relative to like geographies, as taught by Bienstock (see Bienstock, paras. [0003] and [0005]).
Regarding claim 7, the combination of Ghosh and Pawar discloses the following limitations:
“The method of Claim 1, wherein the plurality of aggregated merchant analytics include the traffic score, said method further comprising: calculating a traffic of each geographic sector using the transaction data for the respective subset of merchants located in the corresponding geographic sector, wherein the traffic 
“Wherein the updated pattern corresponds to the traffic score.” FIG. 11 of Ghosh shows a screenshot with geographic sectors having patterning based on traffic (see ref. no. 1142).
Bienstock teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for each geographic sector comprises multiplying the total pending loan amount for the corresponding geographic sector by a normalization of the traffic score for the corresponding geographic sector and dividing by an average pending loan amount for the plurality of geographic sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claim 4 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “traffic score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “by a normalization of the traffic score.”

Regarding claim 8, the combination of Ghosh and Pawar teaches the following limitation:
“The method of Claim 1, wherein the plurality of aggregated merchant analytics include a composite score, said method further comprising generating a plurality of score factors by: generating the growth score for each geographic sector, wherein the growth score further represents a first relative ranking of the plurality of geographic sectors based on a difference in total sales revenue in each geographic sector from a beginning of the period of time to an end of the period of time; generating the stability score for each geographic sector, wherein the stability score further represents a second relative ranking of the plurality of geographic sectors based on a maintenance of a total sales revenue within a range of values around an average value of the total sales revenue in each geographic sector during the period of time; generating the size score for each geographic sector, wherein the size score further represents a third relative ranking of the plurality of geographic sectors based on the total sales revenue in each geographic sector during the period of time; generating the traffic score 
“Wherein the metric information module enables the user selection from among each of the growth score, the stability score, the size score, the traffic score, and the ticket size score, thereby causing to be displayed, on the dynamic geographic map on the user interface, a dynamic visualization to the user of how each of the score factors in each geographic sector contributes to the loan risk score of the corresponding geographic sector.” Ghosh teaches, in para. [0091], “The screenshot 600 further includes a metric information module 620. The metric information module 620 allows the user to select between available merchant analytics metrics (e.g., Composite, Growth, Stability, Size, Traffic, and Ticket Size scores) using a drop-down menu 622. In the example embodiment, the metric information module 620 further includes a score scale 626, which provides an explanation to the user of the color-coding of the sectors. The sectors displayed in view 602 are shown "painted" with colors and/or shades corresponding to the score scale 626, which visually indicates the relative score 
Bienstock teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for each geographic sector comprises multiplying the total pending loan amount for the corresponding geographic sector by a normalization of the composite score for the corresponding geographic sector and dividing by an average pending loan amount for the plurality of geographic sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claims 4-7 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “composite score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “ by a normalization of the composite score.”
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see Bienstock, para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing 
Regarding claims 12-15, while the claims are of different scope relative to claims 4-7, the claims recite limitations similar to those recited by claims 4-7. As such, claims 12-15 are obvious over the combination of Ghosh, Pawar, and Bienstock for at least the same reasons as claims 4-7.
Regarding claims 19 and 20, while the claims are of different scope relative to claims 4 and 8, the claims recite limitations similar to those recited by claims 4 and 8. As such, claims 19 and 20 are obvious over the combination of Ghosh, Pawar, and Bienstock for at least the same reasons as claims 4 and 8.

Response to Arguments
	In view of the amendments to the claims and the remarks from the Amendment, the claim rejection under 35 USC 101 has been reconsidered and withdrawn.
On pp. 29-33 of the Amendment, the applicant traverses the 35 USC 103 rejection of claims 1-3, 9-11, and 16-18 over the combination of the cited Ghosh and Pawar references. Specifically, the applicant argues the following: Ghosh is silent as to determining, based on a portfolio record of loan information for a respective subset of merchants, a total pending loan amount for each geographic sector, and calculating a loan risk score for each geographic sector using both the total pending loan amount and a plurality of aggregated merchant analytics derived from transaction data from a payment processor integral to or associated with a payment processing network, as recited in claim 1 (see Amendment, p. 31); Pawar does not 
	The 35 USC 103 rejection based on Ghosh and Pawar is being maintained because the arguments above are not persuasive for at least the reasons below. As explained in detail in the 35 USC 103 section above, the examiner acknowledges that under one interpretation of the cited references, Ghosh does not teach each and every limitation of claim 1. Ghosh teaches elements that read on the claim limitations highlighted by the applicant except for the claimed “information” being related to “loan risk,” the claimed “score” being related to “loan risk,” and the claimed “total amount” being a “total pending loan amount.” But Pawar teaches elements reading on these loan-related limitations. Thus, contrary to the applicant’s arguments, Pawar remedies any deficiencies of Ghosh, and the combination of Ghosh and Pawar establishes the required prima facie case of obviousness. Pawar need to teach or suggest using data other than a bank’s own credit records in order to establish the prima facie case, because Ghosh already teaches using data other than a lender’s (bank’s) own records. Ghosh places no limitations on where transaction data (used for merchant analytics) comes from, and instead teaches the use of transaction data from merchants in general, not just transaction data of merchants directly related to the lender. Pawar is used as a teaching of additional transaction data, related to loans, that a lender may use together with several other metrics taught in Ghosh. In other words, the rejection of claim 1 in view of Ghosh and Pawar does not, as the applicant contends, require expanding the scope of data used in Pawar, because Ghosh already teaches using data 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2011/0161137 A1 to Ubalde et al. discloses a web based interactive geographic information systems mapping analysis and methods for improving business performance including future scenario modeling. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0189812 A1 to Swinson et al. discloses to determine and enhance vehicle data from various data sources distributed across the computer network, and utilize the enhanced vehicle data in the determination of normalization metrics that account for geography and population density or spatial behavioral patterns. (See abstract.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624